

	

		II

		109th CONGRESS

		1st Session

		S. RES. 48

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Lugar submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding trafficking in persons.

	

	

		Whereas an estimated 600,000 to 800,000 people are

			 trafficked annually;

		Whereas approximately 70 percent of trafficked persons are

			 female and 50 percent are children;

		Whereas approximately 250,000 people are trafficked in,

			 out, and through the South East Asia region each year;

		Whereas the tsunami that struck South East Asia, South

			 Asia, and East Africa on December 26, 2004, killed more than 160,000 people,

			 affected 5,000,000 people, and left an estimated 35,000 children

			 orphaned;

		Whereas these orphaned children are particularly

			 vulnerable to being trafficked for sexual exploitation, forced labor, or to be

			 child soldiers;

		Whereas governments of countries affected by the

			 earthquake and tsunami in the Indian Ocean have taken measures to prevent the

			 trafficking of children and other vulnerable persons;

		Whereas President Susilo Bambang Yudhyono of Indonesia has

			 ordered that immigration and police officers not allow children from Aceh to be

			 removed from the country;

		Whereas Prime Minister Abdullah Badawi of Malaysia

			 undertook measures to prevent child trafficking by directing immigration

			 enforcement officials at entry points in Malaysia to be on the alert for child

			 trafficking and by imposing a temporary ban on the adoption of foreign

			 children;

		Whereas, in India, the State Government of Tamil Nadu

			 opened shelters to protect orphaned or separated children and pledged that it

			 would provide orphans of the tsunami support and education;

		Whereas the Royal Thai Government has placed all tsunami

			 orphans in that country in the protective custody of extended family members

			 and has awarded boarding school scholarships to children affected by the

			 tsunami;

		Whereas, in Sri Lanka, the National Child Protection

			 Authority (NCPA), UNICEF, and nongovernmental organizations have mobilized

			 teams to identify and register all children who have been separated from their

			 immediate families;

		Whereas the United Nations Convention Against

			 Transnational Organized Crime (hereafter in this resolution referred to as the

			 Organized Crime Convention) and the Protocol to Prevent,

			 Suppress and Punish Trafficking in Persons, Especially Women and Children, a

			 protocol to the Organized Crime Convention (hereafter in this resolution

			 referred to as the Trafficking Protocol), require countries to

			 enact laws to criminalize trafficking in persons, punish traffickers, and

			 assist victims;

		Whereas the United States, on December 13, 2000, signed,

			 but has not yet ratified, the Organized Crime Convention and the Trafficking

			 Protocol;

		Whereas

			 ratification by the United States of the Organized Crime Convention and the

			 Trafficking Protocol would enhance the ability of the United States Government

			 to render and receive assistance on a global basis in the common struggle to

			 prevent, investigate, and prosecute trafficking in persons; and

		Whereas, like the United States, most countries affected

			 by the tsunami disaster have signed, but not yet ratified, the Organized Crime

			 Convention and the Trafficking Protocol: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)combating

			 trafficking in persons should continue to be a priority of United States

			 foreign policy;

			(2)the United States

			 should ratify the United Nations Convention Against Transnational Organized

			 Crime and the Protocol to Prevent, Suppress and Punish Trafficking in Persons,

			 Especially Women and Children;

			(3)the President

			 should commend the efforts of the governments of those countries affected by

			 the December 26, 2004, tsunami to protect their children from the dangers of

			 trafficking; and

			(4)the President

			 should urge all countries to ratify the United Nations Convention Against

			 Transnational Organized Crime and the Protocol to Prevent, Suppress and Punish

			 Trafficking in Persons, Especially Women and Children, particularly those

			 countries that have been most affected by the tsunami and in which children

			 face the resulting increased risk of being abducted and trafficked.

			

